The Workers' Compensation Act requires appellee to provide medical compensation which will "effect a cure, lessen the period of disability, or give relief."  N.C.G.S. § 97-2 (19).  In this case the Deputy Commissioner denied plaintiff any further chiropractic treatment on the grounds that this treatment was not medically necessary.
However, plaintiff's treating physician unequivocally stated, "Chiropractic care could provide plaintiff with relief from the pain that plaintiff is experiencing."
Based on this assessment by plaintiff's treating physician, I must respectfully DISSENT on the issue of medical compensation.
                                  S/ _______________________________ COY M. VANCE COMMISSIONER
CMV/cnp/mj 1/25/96